DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 201600695595) in view of Wu (106871498).
Regarding claim 1, Kim teaches a refrigerator (10) comprising: a cabinet (11) that defines a storage space (20) and a machine compartment (40) therein, the machine compartment being separate from the storage space (Fig. 2, paragraph 0063); a compressor (51) disposed in the machine compartment; a blow fan (53) disposed in the machine compartment; and a condenser (60) that is disposed in the machine compartment, the condenser being curved along front, rear, and side surfaces of the machine compartment (Figs. 5-6), the condenser comprising: a first header (65 on 60a) disposed at a first end of the condenser (Fig. 6), a second header (65 on 60c) disposed at a second end of the condenser (Fig. 6), a plurality of tubes (66) that connect the first header and the second header to each other, a plurality of heat exchange fins (67) that are disposed between the plurality of tubes, an input connection portion (55) but fails to explicitly teach an input connection portion that extends from the first header toward the second header, the input connection portion being configured to supply refrigerant to the first header, and an output connection portion that extends from the first header toward the second header and is spaced apart from the input connection portion, the output connection portion being configured to receive the refrigerant discharged from the first header.
However, Wu teaches an input connection portion (51), the input connection portion being configured to supply refrigerant to the first header (11 at 10), and an output connection portion (52) that extends from the first header toward the second header (Fig. 1) and is spaced apart from the input connection portion (Fig. 1), the output connection portion being configured to receive the refrigerant discharged from the first header (12 at 10) to provide a parallel flow condenser of the invention has compact structure, light weight, simple installation, and its space requirement is small, which is good for increasing the corresponding refrigeration device of the refrigeration space, and at the same time solves the problem that the parallel flow condenser solves the problem of dust deposition easy condenser.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Kim to include an input connection portion, the input connection portion being configured to supply refrigerant to the first header, and an output connection portion that extends from the first header toward the second header and is spaced apart from the input connection portion, the output connection portion being configured to receive the refrigerant discharged from the first header in view of the teachings of Wu to provide a parallel flow condenser of the invention has compact structure, light weight, simple installation, and its space requirement is small, which is good for increasing the corresponding refrigeration device of the refrigeration space, and at the same time solves the problem that the parallel flow condenser solves the problem of dust deposition easy condenser. 
The combined teachings fails to teach an input connection portion that extends from the first header toward the second header.
However, Wu teaches (or a skilled artisan would have recognized) that the  inlet pipe 51 is typically positioned to extend toward, away, parallel  or perpendicular to the second header.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the inlet pipe 51 is positioned to extend toward, away, parallel  or perpendicular to the second header, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provided refrigerant to the condenser, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wu, by trying an input connection portion that extends from the first header toward the second header, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claim 2, the combined teachings teach, the condenser comprises: a pair of linear portions (60a, 60c of Kim) that are spaced apart from each other and extends parallel to each other, the pair of linear portions comprising the first header and the second header (Fig. 6 of Kim), respectively; and a bent portion (60b of Kim) that connects the pair of linear portions to each other (Fig. 6), but fails to teach wherein the input connection portion and the output connection portion extend perpendicular to the pair of linear portions.
However, Wu teaches (or a skilled artisan would have recognized) that the inlet pipe 51 and the outlet pipe 52 is typically positioned to extend parallel  or perpendicular to the pair of linear portions.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the inlet pipe 51 and the outlet pipe 52 is positioned to extend parallel  or perpendicular to the pair of linear portion, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provided refrigerant to the condenser, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wu, by trying the input connection portion and the output connection portion extend perpendicular to the pair of linear portions, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claim 3, the combined teachings teach, the second header is disposed forward relative to the first header (Fig. 15 of Kim, Fig. 1 of Wu), but fails to teach wherein the input connection portion extends forward from an upper portion of the first header toward the second header, the input connection portion being curved into an inner space defined by the plurality of tubes that are bent and connect between the first header and the second header.
However, Wu teaches (or a skilled artisan would have recognized) the inlet pipe 51 is typically positioned to extend from the first header toward or away from the second header and the inlet pipe curved into or away from the bent tubes.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the inlet pipe 51 is positioned to extend from the first header toward or away from the second header and the inlet pipe curved into or away from the bent tubes, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provided refrigerant to the condenser, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wu, by trying the input connection portion extends forward from an upper portion of the first header toward the second header, the input connection portion being curved into an inner space defined by the plurality of tubes that are bent and connect between the first header and the second header, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claim 4, the combined teachings teach, the second header is disposed forward relative to the first header (Fig. 1 of Wu), and wherein the output connection portion extends forward from a lower portion of the first header toward the second header (position of 52, Fig. 1 of Wu) but fails to teach the output connection portion being curved into an inner space defined by the plurality of tubes that are bent and connect between the first header and the second header.
However, Wu teaches (or a skilled artisan would have recognized) the outlet pipe 52 is typically positioned to extend from the first header toward or away from the second header and the inlet pipe curved into or away from the bent tubes.
Therefore, when there are a finite number of identified, predictable solutions, i.e. the inlet pipe 51 is positioned to extend from the first header toward or away from the second header and the inlet pipe curved into or away from the bent tubes, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provided refrigerant to the condenser, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wu, by trying the input connection portion extends forward from an upper portion of the first header toward the second header, the input connection portion being curved into an inner space defined by the plurality of tubes that are bent and connect between the first header and the second header, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claim 5, the combined teachings teach, the input connection portion has a first end connected to the first header (at 11 of Wu) but fails to teach a second end that faces the second header.
However, Wu teaches (or a skilled artisan would have recognized) a second end is typically positioned face or not face the second header.
Therefore, when there are a finite number of identified, predictable solutions, i.e. a second end is positioned face or not face the second header, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. to provided refrigerant to the condenser, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wu, by trying a second end that faces the second header, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
Regarding claim 6, the combined teachings teach, the output connection portion a first end connected to the first header (at 12 of Wu) and a second end that faces the second header (Fig. 1 of Wu).
Regarding claim 7, the combined teachings teach, the blow fan is disposed between the compressor and the condenser (Fig. 4 of Kim), the blow fan extending parallel to the input connection portion and the output connection portion (Fig. 4 of Kim as modified by Fig. 1 of Wu).
Regarding claim 8, the combined teachings teach, the input connection portion and the output connection portion are located outside a space (Fig. 3 of Wu) defined between the blow fan and the condenser (Fig. 3 of Wu).
Regarding claim 9, the combined teachings teach, an input pipe that connects the compressor to an end of the input connection portion (understood 51 would have a pipe that connects to compressor similar to 55 of Kim).
Regarding claim 10, the combined teachings teach, an output pipe connected to an end of the output connection portion; and an expansion device connected to the output pipe (understood 52 would have a pipe that connects to an expansion valve similar to paragraph 0068, 0071-0072 of Kim).
Regarding claim 11, the combined teachings teach, the plurality of tubes are inserted into the first header along a first direction (Fig. 6 of Kim), and wherein the input connection portion and the output connection portion are connected to the first header along a second direction perpendicular to the first direction (Fig. 1 of Wu).
Regarding claim 16, the combined teachings teach all the limitations of claim 16. See rejections of claims 1-2.
Regarding claim 17, the combined teachings teach all the limitations of claim 17. See rejections of claims 1-2.
Regarding claim 18, the combined teachings teach all the limitations of claim 18. See rejections of claim 3.
Claim(s) 12-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 201600695595) in view of Wu (CN 106871498) and in further view of Toshihiro (JPH 11114668).
Regarding claims 12, 19, the combined teachings teach the invention as described above but fails to explicitly teach the plurality of tubes comprise an inclined surface that is inserted into the first header.
However Toshihiro teaches the plurality of tubes (13) comprise an inclined surface (13a, Fig. 3)  that is inserted into the first header (15) to provide the flow passage cross-sectional area at the confluence portion of the header and the flat pipe is considerably increased, and the flow passage resistance is considerably reduced, so that the cooling performance of the flat pipe is improved.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the plurality of tubes comprise an inclined surface that is inserted into the first header in view of the teachings of Toshihiro to provide the flow passage cross-sectional area at the confluence portion of the header and the flat pipe is considerably increased, and the flow passage resistance is considerably reduced, so that the cooling performance of the flat pipe is improved.
Regarding claims 13, 20, the combined teachings teach the inclined surface is inclined by 30.degree. to 60.degree. (Fig. 3 of Toshihiro illustrates the inclination of the tube flat 13 in the header 15, In the alternative that the inclined surface as shown are not inclined by 30.degree. to 60.degree., it would have been obvious to a person having ordinary skill in the art at the time of the invention to have the plurality of tubes inclined by 30.degree. to 60.degree. as this is the inclination appears to be shown as such in Fig. 3) with respect to an extension direction of the input connection portion or the output connection portion (11 or 16 of Toshihiro).
Regarding claim 14, the combined teachings teach a distance between a rear end of the inclined surface and the blow fan is less than a distance between a front end of the inclined surface and the blow fan (understood when the tubes of Kim or Wu are inserted in to the respective headers one part of the tube would be slanted away and therefore farther the blower fan when combined with Toshihiro to provide the flow passage cross-sectional area at the confluence portion of the header and the flat pipe is considerably increased, and the flow passage resistance is considerably reduced, so that the cooling performance of the flat pipe is improved).
Regarding claim 15, the combined teachings teach the inclined surface has a contact area (contact area of 13a Toshihiro) that is in contact with an inner side of the first header (Fig. 3 of Tishihiro), the contact area being disposed rearward relative to a rear side of the output connection portion or the input connection portion (Fig. 3 of Toshihiro).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763